UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4451


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JEREMY LEE BAILEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00010-WO-1)


Submitted:   January 23, 2014                 Decided:    March 7, 2014


Before KEENAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeremy       Lee        Bailey        appeals      the     district      court’s

judgment revoking his supervised release and imposing a sentence

of     sixteen    months’         imprisonment.                Bailey     pled      guilty    to

threatening       the      President           of        the   United     States     and     was

originally sentenced to thirty days’ imprisonment and a three-

year term of supervised release.                         Bailey violated the terms and

conditions       of   his    supervised             release     when     he   was    found    in

possession of child pornography.                           After sentencing Bailey to

sixty months’ imprisonment on the child pornography offense, the

district court revoked Bailey’s supervised release and imposed a

revocation       sentence        of    sixteen       months’         imprisonment,     to    run

consecutively to his child pornography sentence.

              On appeal, Bailey’s counsel has filed a brief pursuant

to   Anders      v.    California,         386       U.S.      738    (1967),     questioning

whether the district court erred by running Bailey’s sentences

consecutively.         We have already addressed this issue in Bailey’s

prior    appeal       of    the       child     pornography           judgment,      where   we

concluded that the district court did not abuse its discretion

when it chose to run Bailey’s sentences consecutively.                                  United

States v. Bailey, 521 F. App’x 145 (4th Cir. 2013) (No 12-4666).

Bailey is therefore not entitled to relief on this claim.

              Bailey has filed a pro se supplemental brief alleging

that    his   revocation          sentence          is    plainly      unreasonable.         The

                                                 2
district court has broad discretion to impose a sentence upon

revocation of a defendant’s supervised release.                       United States

v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                       Thus, we will

affirm a sentence imposed after revocation of supervised release

if it is within the governing statutory range and is not plainly

unreasonable.        United States v. Crudup, 461 F.3d 433, 439-40

(4th   Cir.    2006).      “[W]e    follow       generally     the   procedural     and

substantive      considerations        that      we   employ    in   our   review   of

original sentences, . . . with some necessary modifications to

take   into      account    the    unique       nature   of    supervised    release

revocation sentences.”          Id. at 438-39.

              A sentence is procedurally reasonable if the district

court has considered the Policy Statements contained in Chapter

Seven of the Guidelines and the applicable 18 U.S.C. § 3553(a)

(2006)    factors    set    forth      in   18    U.S.C.      § 3583(e)(3)    (2012),

Crudup,    461    F.3d     at   440,   and      has   adequately     explained      the

sentence chosen, though it need not explain the sentence in as

much detail as when imposing the original sentence.                         Thompson,

595 F.3d at 547.         A sentence is substantively reasonable if the

district court states a proper basis for its imposition of a

sentence up to the statutory maximum.                 Crudup, 461 F.3d at 440.

              The district court based its sentence, in part, on

factors derived from § 3553(a)(2)(A), which are not among the

factors that the district court is authorized to consider when

                                            3
revoking a term of supervised release under § 3583(e).                               However,

“a district court’s reference to the § 3553(a)(2)(A) sentencing

considerations, without more, [does not] automatically render a

revocation sentence unreasonable.”                       United States v. Webb, 738

F.3d 638, 642 (4th Cir. 2013).                        We conclude that the district

court’s       consideration          of    these      factors       was    substantially   in

conjunction           with     the        enumerated         § 3553(a)        factors     and,

therefore, that its sentence is not procedurally unreasonable.

               We have thoroughly reviewed the record and conclude

that     the    sentence       imposed        by       the    district       court   is    not

substantively          unreasonable.              The    district         court   considered

factors specific to Bailey and thoroughly explained its reasons

for imposing the chosen sentence, and the court’s sentence did

not exceed the statutory maximum.                        Therefore, we conclude that

Bailey’s sentence is not plainly unreasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

We   therefore        affirm    the       judgment.          This    court    requires    that

counsel inform Bailey, in writing, of the right to petition the

Supreme       Court    of    the     United    States        for    further    review.      If

Bailey requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court     for       leave     to       withdraw      from     representation.



                                                  4
Counsel’s motion must state that a copy thereof was served on

Bailey.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      5